DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/11/2021 is entered and acknowledged by the Examiner. Claims 1 and 7 have been amended. Claim 4 has been canceled. Claims 1-3 and 5-9 are currently pending in the instant application.
The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Okada (US 2011/0140162 Al) in view of Noboru (JP 2007-0512712 A) is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new grounds of rejection set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends from claim 1. Claim 1 requires metal particles (a1) and silver particles (a2) in a mass ratio of 95:5 to 62.5:26.79. The metal particles (a1) ranges from about 70-95% by mass based on the total amount of metal particles (a1) and silver particles (a2). The silver particles (a2) ranges from about 5-30% by mass based on the total amount of metal particles (a1) and silver particles (a2). However, dependent claim 4 requires metal particles (a1) in an amount of 35-85% by mass and silver particles (a2) in an amount of 5-50% by mass. The lower limit amount of 35% by mass of requires metal particles (a1) and upper limit of 50% by mass of silver particles (a2) of dependent claim 4 do not fall within the mass ratio of (a1) to (a2) as recited in claim 1; therefore, the amount of (a1) and (a2) in dependent claim 4 failed to further limit the mass ratio of (a1) to (a2) in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0243849 A1 (hereinafter Sasaki) in view of Noboru (JP 2007-0512712 A).
Regarding claims 1 and 9, Sasaki discloses a conductive composition having bonded portions and bonding strength useful for bonding (adhering) electronic parts (See Abstract; [0001] and [0010]). Sasaki discloses that the conductive composition having thermal conductivity (See [0067], [0069], and [0077]). The conductive composition of Sasaki fulfills the claimed electroconductive adhesive (bonding) composition used for bonding a component as recited in claim 9. 
Sasaki discloses that the conductive composition comprises metal particles (D) having an average particle diameter of 0.5-20 µm (See [0088]) wherein the metal particles are preferably silver (Ag) or an alloy of Ag (See [0091]). The metal particles (D) of Sasaki having an average particle diameter covering the 
Sasaki discloses a proportion of metal particles (D) is preferably 10-180 parts by mass based on 100 parts by mass of silver fine particles (A) (See [0093]). In other words, the mass ratio of (D) to (A) is 10-180:100. The mass ratio of (D) to (A) overlaps with the claimed mass ratio of metal particles (a1) to silver particles (a2) in a proportion ranging from 95:5 to 62.5:26.79 as recited in amended claim 1.
Sasaki further discloses that the conductive composition comprises thermoplastic resin particles (C) preferably in powder state particles (See [0036] and [0082]). Since the thermoplastic resin particles (C) exist in powder state particles, they fulfill the limitation of being solid at 25ºC as recited in amended claim 1. Sasaki discloses that the conductive composition comprises 0.1-10 parts by mass of thermoplastic resin particles (C) based on 100 parts by mass of silver fine 
Sasaki discloses that the thermoplastic resin particles (C) includes polyester, polyurethane, polyimide, polycarbonate and polyolefin (preferably polyethylene and polypropylene) (See [0086]), but does not disclose nylon-12, nylon-11, nylon-6 or a mixture thereof as required in amended claim 1.  
Noboru discloses a conductive adhesive having high heat- resistant and good adhesive to metals (See [0001] and [0005]) comprises a 10-50 wt% of resin component and 50-85 wt% conductive filler in terms of solid content, in addition to an organic solvent where the resin component includes epoxy resin, polyurethane, acrylic resin, phenol resin, polyimide, hydrolysable alkoxysilane or a condensate thereof, polyamide or polyamide-imide powder and the conductive filler includes silver powder (See [0004] and [0007] to [0009]). It should be noted that the thermoplastic resin (B) particles are described by Applicant as including polyamide resin and exemplify polyamide 
Moreover, the polyamide resin of Noboru is expected to have a property of being solid at 25°C as claimed because the polyamide resin of Noboru is structurally same as the claimed thermoplastic resin (B) particle according to Applicant’s description. It has been held by the court that structurally similar compounds (e.g., polyamide resin) are generally expected to have similar properties (i.e., being solid at 25°C). In re Gyurik, 596 F. 2d 1012,201 USPQ 552. Closely related homologues, analogs and isomers in chemistry may create a prima facie case of obviousness. In re Dillon USPO 2d 1 897,1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 5 13 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
Sasaki is combined with Noboru because they are drawn to a conductive adhering composition comprises silver conductive fillers, thermoplastic resin powder, and a solvent. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to substitute the thermoplastic resin particles (C) of Sasaki with a polyamide (nylon) resin, as taught by Noboru, in order to provide high 
Regarding claim 2, Sasaki discloses that the metal particles (D) is preferably silver (Ag) or alloy of Ag (See [0091]). Since the metal particles (D) of Sasaki reads on the claimed metal particles (a1) and is preferably being silver, the metal particles (D) of Sasaki fulfills the instant claimed limitation of metal particles (D) includes silver as a main component.
Regarding claim 3, Sasaki discloses a total amount of silver fine particles (A) and metal particles (D) is preferably 70-95% by mass based on 100% by mass of the whole conductive composition (See [0094]). At Example 11, Table 1, of Sasaki, Sasaki discloses part ratio of silver fine particles (A) to metal particles (D) of 40:60. Based on the 40:60 ratio of (A):(D) in the total amount of A+D, i.e., 70-95% by mass, in the whole composition, the amount of (A) and (D) lies inside with the claimed ranges of metal particles (a1) and silver particles (A2). For example, a 40:60 ratio of (A):(D) based on 95% by mass A+D in 100% by mass of the whole composition would result in 38% 
Regarding claim 5, Sasaki discloses that the thermoplastic resin particles (C) having an endothermic peak of 100-160ºC (See [0076] and [0077]). The endothermic peak of the thermoplastic resin particles (C) equate to their melting point. Thus, the endothermic peak of 100-160ºC of the thermoplastic resin particles (C) fulfill the claimed melting point of 50-300 ºC.
Regarding claim 6, Sasaki discloses that the thermoplastic resin particles (C) having a preferred particle size of 1-50 µm (See [0082]). This particle size covers the instant claimed size of 1-30 µm.
Regarding claim 7, Sasaki discloses a content of the thermoplastic resin particles (C) is 0.1-10 parts by mass based on 100 parts by mass of total silver fine particles (A) and metal particles (D) (See [0083] and [0084]). Given that the total silver fine particles (A) and metal particles (D) is 70-95% by mass of the composition (See [0094]), the content of thermoplastic resin particles (C) is 0.1-10 parts by mass based on 70% by mass of A+D is 0.7-7% and the content of thermoplastic resin particles (C) is 0.1-10 parts by mass based on 95% by mass of A+D is 0.95-9.5%. The content of thermoplastic resin particles (C) based on 100 parts by mass of total silver fine particles (A) and metal particles (D) in the composition ranges from 0.7-9.5% by mass. The lower limit of this range overlaps with the claimed range of 0.1-5% by mass. 
 Therefore, the patentability of the product (adhesive) does not depend on its method of production and the claimed step was not given patentable weight. Nonetheless, Okada discloses that the conductive adhesive is heat-cure at 200-250°C for 10-60 minutes (See [0009] and [0026]).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761